FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

DARREN DAVID CHAKER,                  
              Petitioner-Appellant,
                                            No. 03-56885
                v.
ALAN CROGAN; SAN DIEGO                       D.C. No.
                                          CV-00-02137-BTM
PROBATION DEPARTMENT; PEOPLE OF
                                             OPINION
THE STATE OF CALIFORNIA,
           Respondents-Appellees.
                                      
       Appeal from the United States District Court
           for the Southern District of California
       Barry T. Moskowitz, District Judge, Presiding

                Argued and Submitted
         December 6, 2004—Pasadena, California

                  Filed November 3, 2005

       Before: Procter Hug, Jr., Harry Pregerson, and
             Marsha S. Berzon, Circuit Judges.

                Opinion by Judge Pregerson




                           15095
15098                CHAKER v. CROGAN


                        COUNSEL

Walter K. Pyle, Berkeley, California, for the petitioner-
appellant.

Kelly M. Rand, Deputy District Attorney, San Diego, Califor-
nia, for the respondents-appellees.

Mark D. Rosenbaum (argued), Alan L. Schlosser, Los Ange-
les, California, and Daniel P. Tokaji (briefed), Columbus,
Ohio, for ACLU of San Diego and Imperial Counties, ACLU
of Southern California and ACLU of Northern California.

Everett L. Bobbitt (briefed), Bobbitt & Pinckard, San Diego,
California, for El Cajon Police Officers Assn., San Diego
County Deputy Sheriff’s Assoc. and San Diego Police Offi-
cers Assn.
                       CHAKER v. CROGAN                    15099
Michael D. Schwartz (briefed), Ventura, California, for Cali-
fornia District Attorney’s Assoc.

Christopher D. Lockwood (argued), Joseph Arias (briefed),
Arias, Lockwood & Gray, San Bernardino, California, for
City of San Bernardino.

Alison Berry Wilkinson (briefed), Rains, Lucia & Wilkinson,
Pleasant Valley, California, for Peace Officers Research
Assoc. of California Legal Defense Fund.

Kent S. Scheidegger (briefed), Sacramento, California, for
Criminal Justice Legal Foundation.

Michael R. Capizzi (argued), Krista McNevin Jee (briefed),
Fullerton, California, for California State Sheriff’s Assn., Cal-
ifornia Police Chief’s Assn. and California Peace Officers
Assn.


                          OPINION

PREGERSON, Circuit Judge:

   Darren David Chaker appeals the district court’s denial of
his habeas corpus petition brought under 28 U.S.C. § 2254.
Chaker was convicted by a jury for filing a knowingly false
complaint of peace officer misconduct in violation of Califor-
nia Penal Code section 148.6(a)(1). In his habeas corpus peti-
tion, Chaker alleges that California Penal Code section 148.6
violates the First Amendment. We have jurisdiction pursuant
to 28 U.S.C. §§ 1291 and 2253.

   As discussed below, a formal complaint of peace officer
misconduct triggers a mandatory investigation conducted by
the peace officer’s employing agency. Within the limited con-
text of that investigation, section 148.6 criminalizes know-
15100                     CHAKER v. CROGAN
ingly false speech critical of peace officer conduct, but leaves
unregulated knowingly false speech supportive of peace offi-
cer conduct. Because we conclude that the statute impermiss-
ibly discriminates on the basis of a speaker’s viewpoint in
violation of the First Amendment, we reverse the district court
and grant the petition.

      FACTUAL AND PROCEDURAL BACKGROUND

   On April 9, 1996, El Cajon Police Officers Bill Bradberry
and Terry Johnston arrested Chaker for theft of service for
retrieving his car from a mechanic without paying. Several
months later, on August 15, 1996, Chaker filed a claim for
damages form with the City of El Cajon alleging that Officer
Bradberry injured him during the arrest. Specifically, Chaker
alleged that Officer Bradberry hit him in the ribs, twisted his
wrist, and failed to secure Chaker in the police vehicle with
a seat belt so that Chaker struck his head during sudden stops.1
Chaker also sent a letter directly to the El Cajon Police
Department Internal Affairs Division, dated March 23, 1997,
making the same complaint. In addition to the preceding alle-
gations, Chaker alleged that he was strip-searched by Detec-
tive Bradberry. Chaker signed the March letter under penalty
of perjury.

   In March 1998, the San Diego District Attorney’s office
filed a misdemeanor criminal complaint against Chaker in
state court. The complaint charged Chaker with the misde-
meanor offense of filing a knowingly false allegation of peace
officer misconduct in violation of California Penal Code sec-
  1
    Chaker described Officer Bradberry’s conduct as follows: (1) “Unlaw-
ful use of force. Det. Bill Bradberry [used] force by hitting me, twisting
[my] wrist, when he arrested me,” (2) “[o]n or about April 8, 1996 at 1
pm. I complied [with the] arrest but Det. Bradberry hit me on my ribs any-
way,” (3) “Det. Bradberry’s use of force damaged my wrist, ribs,” (4)
“Det. Bradbery did not seat belt me in when transported — he braked so
I hit the dashboard. Ribs hurt, [wrist]” Chaker requested $25,000 in dam-
ages from the City of El Cajon.
                            CHAKER v. CROGAN                            15101
tion 148.6(a)(1). At the ensuing jury trial, Officers Bradberry
and Johnston testified and denied using excessive force
against Chaker. A witness to the arrest testified that the arrest
appeared to be routine. She stated that from her vantage point,
Chaker did not seem to be in any pain during the arrest.
Finally, the Internal Affairs Officer responsible for investigat-
ing Chaker’s complaint testified and authenticated the letter
submitted by Chaker to the El Cajon Police Department.

   At trial, the court admitted a civil complaint in a lawsuit
filed by Chaker against Officer Bradberry. The complaint
contained a claim for slander arising out of an encounter
between Officer Bradberry and Chaker on April 11, 1996, two
days after Officer Bradberry arrested Chaker for theft of ser-
vices.2 The court reasoned that the state could use the com-
plaint as evidence of what was “not on it,” for example, any
discussion of Officer Bradberry’s alleged use of excessive
force during Chaker’s April 9, 1996, arrest.3

   On February 22, 1999, the jury found Chaker guilty of vio-
lating section 148.6(a)(1). The court sentenced Chaker to two
days of custody with credit for time served, fifteen days of
public service, and three years of probation. The court also
ordered Chaker to pay a fine and restitution totaling $1142.

   Chaker appealed his conviction to the San Diego County
Appellate Division of the Superior Court. That court affirmed
his conviction. Rather than continue his direct appeal, Chaker
  2
     Prior to trial, the court excluded evidence of between ten or twelve
suits filed by Chaker against other law enforcement agencies. The court
also excluded evidence that Chaker had been declared a vexatious litigant
in another lawsuit.
   3
     The court also admitted a statement made by Chaker to an attorney in
an unrelated lawsuit against a different El Cajon Police Officer. According
to the attorney, Chaker said, “If all that happens in this case is that the City
of El Cajon has to pay your fee of $20,000, and that prevents the City
from purchasing one or two patrol cars, then that is an acceptable result
to me.”
15102                  CHAKER v. CROGAN
filed a habeas corpus petition in Superior Court, and then
another in the California Supreme Court, alleging ineffective
assistance of both trial and appellate counsel. Both courts
denied his petitions. Chaker filed a second habeas petition in
the California Supreme Court on December 26, 2000, this
time alleging denial of the right to self-representation. This
petition was denied as well.

   On October 23, 2000, Chaker filed a pro se habeas petition
in federal district court alleging various problems with his
state conviction. While his federal habeas petition was pend-
ing before the district court, Chaker filed his third state habeas
petition with the California Supreme Court on September 10,
2001.

   In his third state habeas petition, Chaker raised for the first
time a First Amendment challenge to section 148.6. This peti-
tion was also denied, and the order denying the petition cited
California cases concerning procedural default. After the Cali-
fornia Supreme Court rejected Chaker’s First Amendment
challenge, he raised the claim in his February 25, 2002,
amended federal habeas petition.

   On November 8, 2002, Chaker moved for summary judg-
ment on his First Amendment claim. The magistrate judge
issued a Report and Recommendation recommending denial
of Chaker’s habeas petition. The district court adopted in part
the conclusions of the magistrate judge, denied the petition,
and issued a limited certificate of appealability on Chaker’s
First Amendment claim.

                          ANALYSIS

        I. Procedural Issues and Standard of Review

   The state and amicus curiae supporting the state raise sev-
eral issues potentially barring our review of Chaker’s habeas
petition. The state argues that we lack jurisdiction because
                       CHAKER v. CROGAN                    15103
Chaker was no longer serving his probation at the time of this
appeal. The state also contends that the present appeal is moot
because Chaker is not suffering any significant collateral con-
sequences from his conviction. Finally, amicus curiae Crimi-
nal Justice Legal Foundation (“CJLF”) argues that because
Chaker failed to raise his First Amendment claim while he
was still in custody, the district court lacked jurisdiction over
Chaker’s First Amendment claim. We resolve these issues
before addressing the merits of Chaker’s First Amendment
claim.

                        A. Jurisdiction

   [1] The state argues that we should dismiss Chaker’s peti-
tion for lack of jurisdiction because Chaker is no longer on
probation, and thus is not “in custody” for habeas purposes.
The state is correct that “[f]or a federal court to have jurisdic-
tion over a habeas petition filed by a state prisoner, the peti-
tioner must be ‘in custody.’ ” Zichko v. Idaho, 247 F.3d 1015,
1019 (9th Cir. 2001). Nonetheless, if a petitioner is in custody
at the time he files his federal habeas petition, his subsequent
release from custody does not deprive the court of its jurisdic-
tion. See Carafas v. LeVallee, 391 U.S. 234, 238 (1968);
United States v. Spawr Optical Research, Inc., 864 F.2d 1467,
1470 (9th Cir. 1988). Furthermore, a petitioner is “in custody”
for the purposes of habeas jurisdiction while he remains on
probation. Id.; see also Jackson v. Coalter, 337 F.3d 74, 79
(1st Cir. 2003). Thus, because Chaker was still serving his
probation on the date he filed his habeas petition in federal
court, we have jurisdiction over this appeal.

                          B. Mootness

   [2] The state next argues that this case is moot, contending
that Chaker is no longer suffering any significant collateral
consequences as a result of his misdemeanor criminal convic-
tion. This argument is foreclosed by Chacon v. Wood, 36 F.3d
1459, 1463 (9th Cir. 1994), overruled on other grounds, 8
15104                     CHAKER v. CROGAN
U.S.C. § 2254(c). In Chacon, we recognized an irrebutable
presumption that collateral consequences result from any
criminal conviction. See id. We explained that “[o]nce con-
victed, one remains forever subject to the prospect of harsher
punishment for a subsequent offense as a result of federal and
state laws that either already have been or may eventually be
passed.” Id.; accord Wood v. Hall, 130 F.3d 373, 376 (9th Cir.
1997); Larche v. Simons, 53 F.3d 1068, 1070-71 (9th Cir.
1995). Because Chaker faces the prospect of harsher punish-
ment at a later date as a result of his conviction under section
148.6, his claim continues to present a live controversy.4

                     C. Statute of Limitations

   Federal habeas petitions ordinarily must be filed within one
year of the “date on which the judgment became final by the
conclusion of direct review or the expiration of the time for
seeking such review.” 28 U.S.C. § 2244(d)(1)(A); see Mayle
v. Felix, 125 S. Ct. 2562, 2573 (2005) (quoting statute).

   Chaker’s conviction was affirmed on direct review by the
San Diego County Appellate Division of the Superior Court
on October 15, 1999. He did not directly appeal that decision.
Thus, Chaker’s conviction became final after the thirty day
time period for filing a notice of appeal lapsed. See Cal. R. Ct.
182(a). He filed his federal habeas petition on October 23,
2000, within one year of the date his state conviction became
final.

   It was not until Chaker filed his second amended petition,
filed nunc pro tunc on February 25, 2002, that he raised his
First Amendment challenge to section 148.6. Chaker’s second
  4
    The state also argues that Chaker lacks standing to attack his convic-
tion on First Amendment grounds. We disagree. Chaker has shown “that
the conduct of which he complains has caused him to suffer an ‘injury in
fact’ that a favorable judgment will redress.” See Elk Grove Unified Sch.
Dist. v. Newdow, 124 S. Ct. 2301, 2308 (2004) (citations omitted).
                          CHAKER v. CROGAN                          15105
amended petition, filed more than two years after his convic-
tion became final, was therefore filed long after the applicable
statute of limitations ran. Amicus curiae CJLF contends that
Chaker’s First Amendment claim, found in his second
amended petition, does not “relate back” to his initial petition
within the meaning of Federal Rule of Civil Procedure 15(c)(2),5
and is therefore time barred by the applicable one year statute
of limitations. See Mayle, 125 S. Ct. at 2573-75 (concluding
that claims in petitioner’s amended habeas corpus petition did
not “relate back” to initial petition within the meaning of Rule
15(c)(2), and were therefore barred by applicable one year
statute of limitations).

   Even so, the state failed to raise a statute of limitations
defense to Chaker’s First Amendment claim in federal district
court, thereby waiving it. See Nardi v. Stewart, 354 F.3d
1134, 1141 (9th Cir. 2004) (holding that the statute of limita-
tions set forth in 28 U.S.C. § 2244(d)(1)(A) is an affirmative
defense “that the state waives . . . by filing a responsive plead-
ing that fails to affirmatively set forth the defense”). More-
over, the state does not discuss the statute of limitations
anywhere in its brief before this court. Accordingly, we
decline to consider an argument raised only by CJLF on
appeal. See Russian River Watershed Prot. Comm. v. City of
Santa Rosa, 142 F.3d 1136, 1141 n.1 (9th Cir. 1998) (declin-
ing to address argument because “as [amicus curiae] candidly
acknowledges, it is raised for the first time on appeal, and not
by any party”); Swan v. Peterson, 6 F.3d 1373, 1383 (9th Cir.
1993) (“Generally, we do not consider on appeal an issue
raised only by an amicus.”).
  5
    Federal Rule of Civil Procedure 15(c)(2) provides, in part, that “[a]n
amendment of a pleading relates back to the date of the original pleading
when . . . the claim or defense asserted in the amended pleading arose out
of the conduct, transaction, or occurrence set forth or attempted to be set
forth in the original pleading.” Fed. R. Civ. P. 15(c)(2).
15106                 CHAKER v. CROGAN
        D. Procedural Default and Standard of Review

   Generally, under the provisions of the Antiterrorism and
Effective Death Penalty Act, a federal habeas court reviews
a state court’s decision to determine whether the state deci-
sion was “ ‘contrary to, or involved an unreasonable applica-
tion of, clearly established federal law, as determined by the
Supreme Court of the United States.’ ” Lockyer v. Andrade,
538 U.S. 63, 71 (2003) (quoting 28 U.S.C. § 2254(d)(1)).

   In this case, however, Chaker’s First Amendment claim
was never decided on the merits in a state court. Rather, the
California Supreme Court denied Chaker’s First Amendment
claim without opinion, citing cases relating to procedural
default.

   Procedural default normally constitutes an adequate and
independent state ground precluding federal court review of
a habeas petition. See Zichko, 247 F.3d at 1021. But the state
did not raise the issue of procedural default in district court
or on appeal. Consequently, the state waived its procedural
default defense by failing to raise the issue in response to
Chaker’s habeas petition. See Franklin v. Johnson, 290 F.3d
1223, 1229 (9th Cir. 2002). Moreover, though we may sua
sponte dismiss Chaker’s petition as procedurally barred, see
Vang v. Nevada, 329 F.3d 1069, 1073 (9th Cir. 2003), we
decline to do so as “the state provides no explanation whatso-
ever for its failure to raise a procedural default argument in
the district court, much less any extraordinary reason for
reaching the procedural default defense despite the state’s
failure to raise the issue below,” Franklin, 290 F.3d at 1233.

   Thus, although we are not precluded from ruling on the
merits of Chaker’s claim due to his procedural default, there
is no state court ruling on the merits of Chaker’s First Amend-
ment claim. There is therefore no state decision to review to
determine whether the decision was “contrary to, or involved
an unreasonable application of, clearly established federal
                         CHAKER v. CROGAN                        15107
law, as determined by the Supreme Court of the United
States.” 28 U.S.C. § 2254(d)(1).

   In such a circumstance, we review the district court’s deci-
sion de novo without the deference usually accorded state
courts under 28 U.S.C. § 2254(d)(1). See Hudson v. Hunt, 235
F.3d 892, 895 (4th Cir. 2000) (applying de novo standard of
review to a claim in a habeas petition that was not adjudicated
on the merits by the state court); Miller v. Johnson, 200 F.3d
274, 281 n.4 (5th Cir. 2000) (same); LaFevers v. Gibson, 182
F.3d 705, 711 (10th Cir. 1999) (same). “To the extent it is
necessary to review findings of fact made in the district court,
the clearly erroneous standard applies.” Silva v. Woodford,
279 F.3d 825, 835 (9th Cir. 2002).

         II. California Penal Code section 148.6 and
                     the First Amendment

           A. California Penal Code section 148.6

   [3] California Penal Code section 148.6 makes it a misde-
meanor to “file[ ] any allegation of misconduct against any
peace officer . . . knowing the allegation to be false.” Cal.
Penal Code § 148.6(a)(1). Any law enforcement agency that
accepts an allegation of misconduct against a peace officer
must require the complainant to read and sign an advisory
statement warning the complainant in boldface type, in part,
“IT IS AGAINST THE LAW TO MAKE A COMPLAINT
THAT YOU KNOW TO BE FALSE. IF YOU MAKE A
COMPLAINT AGAINST AN OFFICER KNOWING THAT
IT IS FALSE, YOU CAN BE PROSECUTED ON A MISDE-
MEANOR CHARGE.”6 Cal. Penal Code § 148.6(a)(2).
  6
   The full advisory, which must be written in boldface type, provides:
      YOU HAVE THE RIGHT TO MAKE A COMPLAINT
      AGAINST A POLICE OFFICER FOR ANY IMPROPER
      POLICE CONDUCT. CALIFORNIA LAW REQUIRES THIS
15108                      CHAKER v. CROGAN
   The California Legislature enacted section 148.6 in 1995,
Stats. 1995, ch. 590 Section 1; Assem. Bill No. 1732 (1995-
1996 Reg. Sess.), partly in response to a perceived gap cre-
ated by several state court decisions construing Penal Code
section 148.5. See People v. Stanistreet, 29 Cal. 4th 497, 502
(2002). Section 148.5 makes it a misdemeanor to report a sus-
pected felony or misdemeanor knowing the report of criminal
activity to be false. See id. California courts, however, con-
strued section 148.5 as not reaching complaints of police mis-
conduct. See id. (citing Pena v. Mun. Court, 96 Cal. App. 3d

    AGENCY TO HAVE A PROCEDURE TO INVESTIGATE
    CITIZENS’ COMPLAINTS. YOU HAVE A RIGHT TO A
    WRITTEN DESCRIPTION OF THIS PROCEDURE. THIS
    AGENCY MAY FIND AFTER INVESTIGATION THAT
    THERE IS NOT ENOUGH EVIDENCE TO WARRANT
    ACTION ON YOUR COMPLAINT; EVEN IF THAT IS THE
    CASE, YOU HAVE THE RIGHT TO MAKE THE COM-
    PLAINT AND HAVE IT INVESTIGATED IF YOU BELIEVE
    AN OFFICER BEHAVED IMPROPERLY. CITIZEN COM-
    PLAINTS AND ANY REPORTS OR FINDINGS RELATING
    TO COMPLAINTS MUST BE RETAINED BY THIS AGENCY
    FOR AT LEAST FIVE YEARS.
    IT IS AGAINST THE LAW TO MAKE A COMPLAINT THAT
    YOU KNOW TO BE FALSE. IF YOU MAKE A COMPLAINT
    AGAINST AN OFFICER KNOWING THAT IT IS FALSE,
    YOU CAN BE PROSECUTED ON A MISDEMEANOR
    CHARGE.
Cal. Penal Code § 148.6(a)(2).
  Chaker never signed this advisory before making his complaint. Rather,
he sent in an informal letter to the El Cajon Police Department, signed
under penalty of perjury, complaining of Officer Bradberry’s conduct. It
was Chaker’s letter that formed the basis of his prosecution under section
148.6.
   Chaker argued that signing the advisory was an element of the offense,
and he challenged his conviction on that basis in both his state and federal
habeas petitions. But the state courts and the district court ruled against
Chaker on this claim. Accordingly, we presume for the purposes of this
appeal that signing the advisory was not an essential element of the
offense.
                       CHAKER v. CROGAN                    15109
77, 83 (1979), and People v. Craig, 21 Cal. App. 4th Supp.
1, 3, 6 (1993)).

  In Pena, the California Court of Appeal noted that

    Allowing police officials to prosecute a citizen for
    filing a complaint against an officer . . . by using the
    provisions of Penal Code section 148.5 would have
    the tendency to “chill” the willingness of citizens to
    file complaints, particularly on weak evidence and
    when the same entity against which the complaint is
    made will be investigating the accusations.

96 Cal. App. 3d at 83. The court therefore concluded that “the
Legislature did not intend citizens’ complaints to a law
enforcement entity concerning the conduct of that entity or its
officers . . . to be within the definition of a police report for
the purposes of Penal Code section 148.5.” Id. Thus, “section
148.6 fills the gap” by covering “all citizens’ complaints of
police misconduct during the performance of an officers’
duties that may or may not rise to the level of a criminal
offense.” Stanistreet, 29 Cal. 4th at 503 (internal quotation
marks and citation omitted).

   According to the California Supreme Court, the sanction
imposed by section 148.6 is unique in California’s statutory
scheme. As the California Supreme Court recognized, “sec-
tion 148.6 gives protection to peace officers that the Legisla-
ture has not given to others,” observing that “[i]t is not a
crime to knowingly make such an accusation against a fire-
fighter, a paramedic, a teacher, an elected official, or anyone
else.” Id. (internal quotation marks and citation omitted).

   Similarly, California law imposes a unique complaint pro-
cess and record-keeping requirement for complaints of peace
officer misconduct. Specifically, California Penal Code sec-
tion 832.5 provides that “[e]ach department or agency in this
state that employs peace officers shall establish a procedure
15110                      CHAKER v. CROGAN
to investigate complaints by members of the public . . . and
shall make a written description of the procedure available to
the public.” Cal. Penal Code § 832.5(a)(1). Section 832.5 also
requires that such complaints be retained for five years, unless
the complaints are “determined to be frivolous, unfounded, or
exonerated” by the peace officer’s employing agency, in
which case the complaint “shall not be maintained in that offi-
cer’s general personnel file.”7 Cal. Penal Code § 832.5(b), (c).

   [4] In enacting section 148.6, the California legislature was
motivated in part by the perceived abuse of citizen complaint
procedures by “less ethical citizens.” As one court summa-
rized,

      [t]he Legislature noted that since the Rodney King
      incident in March 1991, law enforcement agencies
      throughout the state had ‘revised their citizen com-
      plaint procedures to promote greater accountability
      on the part of their line officers.’ (Assem. Com. on
      Public Safety, Analysis of Assem. Bill No. 1732
      (1995-1996 Reg. Sess.).) However, a “glaringly neg-
      ative side-effect which has resulted [was] the will-
      ingness on the part of many of our less ethical
      citizens to maliciously file false allegations of mis-
      conduct against officers in an effort to punish them
      for simply doing their jobs.” (Ibid.) Against this
      backdrop, the Legislature enacted section 148.6, in
      an attempt to curb a perceived rising tide of know-
      ingly false citizens’ complaints of misconduct by
      officers performing their duties.
  7
    Use and discovery of complaints of peace officer misconduct is lim-
ited. Employing agencies “shall not use the complaints . . . for punitive or
promotional purposes” except as permitted under specific disciplinary pro-
cedures set forth by statute. Cal. Penal Code § 832.5(c). Furthermore, a
party seeking discovery of such complaints in any civil or criminal pro-
ceeding must provide notice to the employing agency and show “good
cause” for the discovery; otherwise such records are confidential. See Cal.
Penal Code § 832.7; Cal. Evid. Code § 1043.
                           CHAKER v. CROGAN                          15111
San Diego Police Officers Ass’n. v. San Diego Police Dep’t.,
76 Cal. App. 4th 19, 23 (1999). Numerous law enforcement
agencies throughout the state supported the enactment of sec-
tion 148.6.8

      B. Viewpoint Discrimination and the First Amendment

   Chaker argues that section 148.6 impermissibly discrimi-
nates on the basis of viewpoint in violation of the First
Amendment. While he concedes that knowingly false speech
regarding a public official is generally unprotected by the
First Amendment, see Garrison v. Louisiana, 379 U.S. 64
(1964); New York Times Co. v. Sullivan, 376 U.S. 254 (1964),
he argues that the statute impermissibly singles out speech
critical of peace officers for special criminal sanction.9
Because section 148.6 applies only to the filing of a formal
complaint of peace officer misconduct with an agency
employing peace officers, our First Amendment analysis
focuses solely on the application of section 148.6 within the
context of the complaint investigation process.

   [5] The protections afforded by the First Amendment, made
applicable to the States by the Fourteenth Amendment, are not
absolute and the government may regulate certain categories
of expression consistent with the Constitution. See Virginia v.
Black, 538 U.S. 343, 358 (2003). For example, “fighting
  8
     We grant Chaker’s motion for judicial notice, in which he requests we
take judicial notice of the legislative history of § 148.6. See Fed. R. Evid.
201(b).
   9
     Several courts have already addressed this precise issue. The California
Supreme Court rejected a First Amendment challenge to section 148.6
similar to the instant challenge. See Stanistreet, 29 Cal. 4th at 512. One
federal district court, however, held that the statute is an impermissible
content-based and viewpoint-based regulation of speech in violation of the
First Amendment. See Hamilton v. City of San Bernardino, 325 F. Supp.
2d 1087 (C.D. Cal. 2004); see also Eakins v. Nevada, 219 F. Supp. 2d
1113 (D. Nev. 2002) (striking down analogous provision of Nevada law
on First Amendment grounds).
15112                  CHAKER v. CROGAN
words,” defamation, and obscenity, are “not within the area of
constitutionally protected speech,” R.A.V. v. City of St. Paul,
505 U.S. 377, 383 (1992) (citations omitted), because “such
utterances are no essential part of any exposition of ideas, and
are of such slight social value as a step to truth that any bene-
fit that may be derived from them is clearly outweighed by
the social interest in order and morality,” Chaplinsky v. New
Hampshire, 315 U.S. 568, 572 (1942).

   [6] Nevertheless, these categories of speech are not ren-
dered “entirely invisible to the Constitution, so that they may
be made the vehicles for content discrimination unrelated to
their distinctively proscribable content.” R.A.V., 505 U.S. at
383-84; see also Black, 538 U.S. at 361. “Thus, the govern-
ment may proscribe libel; but it may not make the further con-
tent discrimination of proscribing only libel critical of the
government.” R.A.V., 505 U.S. at 384; see id. (rejecting the
notion that “a city council could enact an ordinance prohibit-
ing only those legally obscene works that contain criticism of
the city government or, indeed, that do not include endorse-
ment of the city government”).

   The leading case establishing the First Amendment’s appli-
cation to proscribable classes of speech is R.A.V.. In R.A.V.,
the Supreme Court considered the constitutionality of a Min-
nesota statute banning certain symbolic expression, including
cross burning, when done with the knowledge that such con-
duct would “ ‘arouse[ ] anger, alarm or resentment in others
on the basis of race, color, creed, religion or gender.’ ” 505
U.S. at 380 (quoting Minnesota statute). The Court first rec-
ognized that, as construed by the Minnesota Supreme Court,
the statute only reached “fighting words,” thereby limiting the
statute’s reach to a category of speech generally unprotected
by the First Amendment. See id. at 380-81.

  Even with the limiting construction, however, the Court
concluded that the statute was an impermissible content-based
regulation of speech. The Court noted that “[d]isplays con-
                       CHAKER v. CROGAN                    15113
taining abusive invective, no matter how vicious or severe,
are permissible unless they are addressed to one of the speci-
fied disfavored topics,” such as race, color, creed, religion, or
gender. Id. at 391. The Court further explained that those
“who wish to use ‘fighting words’ in connection with other
ideas — to express hostility, for example, on the basis of
political affiliation, union membership, or homosexuality —
are not covered. The First Amendment does not permit St.
Paul to impose special prohibitions on those speakers who
express views on disfavored subjects.” Id.

   The Court further held that the statute impermissibly dis-
criminated on the basis of viewpoint. See id. (“In its practical
operation, moreover, the ordinance goes even beyond mere
content discrimination, to actual viewpoint discrimination.”).
The Court reasoned that

    Displays containing some words — odious racial
    epithets, for example — would be prohibited to pro-
    ponents of all views. But “fighting words” that do
    not themselves invoke race, color, creed, religion, or
    gender — aspersions upon a person’s mother, for
    example — would seemingly be usable ad libitum in
    the placards of those arguing in favor of racial, color,
    etc., tolerance and equality, but could not be used by
    those speakers’ opponents. One could hold up a sign
    saying, for example, that all ‘anti-Catholic bigots’
    are misbegotten; but not that all ‘papists’ are, for that
    would insult and provoke violence ‘on the basis of
    religion.’ St. Paul has no such authority to license
    one side of a debate to fight freestyle, while requir-
    ing the other to follow Marquis of Queensberry
    rules.

Id. at 391-92.

   Finally, the Court held that the statute was not narrowly tai-
lored to meet the state’s compelling interest in ensuring “the
15114                  CHAKER v. CROGAN
basic human rights of members of groups that have histori-
cally been subjected to discrimination.” Id. at 395. The Court
concluded that “[a]n ordinance not limited to the favored top-
ics, for example, would have precisely the same beneficial
effect” as the impermissible content-based statute. See id. at
396.

   The Court revisited R.A.V. in Virginia v. Black. In Black,
two defendants challenged the constitutionality of a Virginia
statute making it a crime to burn a cross with the intent to
intimidate, contending that the statute fit within the Court’s
holding in R.A.V. See Black, 538 U.S. at 360-63. In rejecting
the defendants’ First Amendment challenge, the Court noted
first that “some types of content discrimination [do] not vio-
late the First Amendment.” Id. at 361. For example, where
“the basis for the content discrimination consists of the very
reason the entire class of speech at issue is proscribable, no
significant danger of idea or viewpoint discrimination exists.”
Id. at 361-62 (quoting R.A.V., 505 U.S. at 388).

   The Court distinguished its decision in R.A.V., and
explained that the Virginia statute was directed at all cross
burning done with the intent to intimidate. See id. at 362.
Because the Virginia statute did not distinguish between
intimidation based on a victim’s race, gender, or religion,
unlike the ordinance at issue in R.A.V., there was no signifi-
cant threat that the state “single[d] out for opprobrium only
that speech directed toward ‘one of the specified disfavored
topics.’ ” Id. (quoting R.A.V., 505 U.S. at 391).

   The Court also concluded that the Virginia statute did not
violate the First Amendment “because burning a cross is a
particularly virulent form of intimidation.” Id. at 363. It there-
fore concluded that “just as a State may regulate only that
obscenity which is the most obscene due to its prurient con-
tent, so too may a State choose to prohibit only those forms
of intimidation that are most likely to inspire fear of bodily
harm.” Id.
                       CHAKER v. CROGAN                    15115
   [7] Just as in R.A.V., the category of speech at issue in this
case — knowingly false speech regarding a public official —
is “not within the area of constitutionally protected speech.”
R.A.V., 505 U.S. at 383. As the Supreme Court made clear in
its landmark decision in New York Times, a public official
may recover damages for a defamatory falsehood if he or she
can prove “that the statement was made with ‘actual malice’
— that is, with knowledge that it was false or with reckless
disregard of whether it was false or not.” 376 U.S. at 279-80.
That same standard has been applied in the context of state
criminal libel laws where a public official is concerned. See
Garrison, 379 U.S. at 74 (“The constitutional guarantees of
freedom of expression compel application of the [New York
Times] standard to the criminal remedy.”). Indeed, it is well-
established that knowing falsehoods are constitutionally
unprotected because they are “at odds with the premises of
democratic government and with the orderly manner in which
economic, social, or political change is to be effected.” Id. at
75.

   [8] Thus, it is clear that the state may prohibit knowingly
false speech made in connection with the peace officer com-
plaint process. As the state correctly points out, knowingly
false complaints of peace officer misconduct cause valuable
state resources to be expended investigating false claims
rather than investigating valid claims. See Stanistreet, 29 Cal.
4th at 509 (“This requirement of an investigation [imposed by
section 832.5], and the resulting investigation itself, can have
substantial effects. Public resources are required to investigate
these complaints, resources that could otherwise be used for
other matters . . . .”). Furthermore, false complaints know-
ingly made against a peace officer may lead to unwarranted
sanctions against the officer. Section 148.6 therefore furthers
the state’s interest in preventing potential discipline against
innocent peace officers.

  [9] Nevertheless, following both R.A.V. and Black, we must
determine whether California Penal Code section 148.6 vio-
15116                 CHAKER v. CROGAN
lates the First Amendment’s core requirement of viewpoint
neutrality even though the statute regulates otherwise unpro-
tected speech. See Gen. Media Commc’ns, Inc. v. Cohen, 131
F.3d 273, 282 n.12 (2d Cir. 1997) (“R.A.V. provides that the
First Amendment’s prohibition against viewpoint discrimina-
tion applies to both protected and unprotected speech.”). This
requires us to consider whether the statute “regulate[s] speech
in ways that favor[s] some viewpoints or ideas at the expense
of others.” Members of City Council of Los Angeles v. Tax-
payers for Vincent, 466 U.S. 789, 804 (1984). Stated differ-
ently, our task is to determine whether “the specific
motivating ideology or the opinion or perspective of the
speaker is the rationale for the restriction.” Rosenberger v.
Rector & Visitors of Univ. of Va., 515 U.S. 819, 829 (1995).
We also find instructive nonpublic forum cases in which the
Supreme Court has repeatedly reminded us that “the govern-
ment violates the First Amendment when it denies access to
a speaker solely to suppress the point of view he espouses.”
Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S.
788, 806 (1985); Perry Educ. Ass’n v. Perry Local Educators’
Ass’n, 460 U.S. 37, 46 (1983).

   [10] We begin our analysis by recognizing that a know-
ingly false assertion made by a peace officer or witness in
support of a peace officer during the course of a misconduct
investigation, like a knowingly false complaint of misconduct,
is equally “at odds with the premises of democratic govern-
ment.” Garrison, 379 U.S. at 75. In most cases, “it inevitably
will come down to the word of the citizen against the word
of the police officer or officers, in which case law enforce-
ment authorities will conduct an investigation to determine
who is telling the truth.” Stanistreet, 29 Cal. 4th at 513-14
(Werdegar, J., concurring). Consequently, a peace officer or
witness who lies during an investigation is equally to blame
for wasting public resources by interfering with the expedi-
tious resolution of an investigation. As one California court
noted, the state developed its citizen complaint procedures “to
promote greater accountability on the part of [its] line offi-
                       CHAKER v. CROGAN                    15117
cers.” San Diego Police Officers Ass’n., 76 Cal. App. 4th at
23 (quoting Assem. Comm. on Public Safety, Analysis of
Assem. Bill No. 1732 (1995-1996 Reg. Sess.). Section 148.6,
however, undermines that goal by holding only citizen com-
plainants accountable for their knowing falsehoods, while
leaving unregulated the knowingly false speech of a peace
officer or witness.

   [11] The state’s asserted interest in saving valuable public
resources and maintaining the integrity of the complaint pro-
cess is therefore called into question by its choice to prohibit
only the knowingly false speech of those citizens who com-
plain of peace officer conduct. See City of Ladue v. Gilleo,
512 U.S. 43, 52 (1994) (“Exemptions from an otherwise legit-
imate regulation of a medium of speech . . . may diminish the
credibility of the government’s rationale for restricting speech
in the first place.”). The Supreme Court has looked skepti-
cally on statutes that exempt certain speech from regulation,
where the exempted speech implicates the very same concerns
as the regulated speech. See Republican Party of Minn. v.
White, 536 U.S. 765, 780 (2002) (noting that statute at issue
was “so woefully underinclusive” that the state’s asserted
interest in the statute was “a challenge to the credulous”);
Florida Star v. B.J.F., 491 U.S. 524, 540, (1989) (“[T]he
facial underinclusiveness” of a regulation of speech “raises
serious doubts about whether Florida is, in fact, serving, with
this statute, the significant interests which appellee invokes in
support of affirmance.”). While there is no general First
Amendment prohibition on the under-inclusive regulation of
speech, see R.A.V., 377 U.S. at 387, “an exemption from an
otherwise permissible regulation of speech may represent a
governmental ‘attempt to give one side of a debatable public
question an advantage in expressing its views to the people,’ ”
City of Ladue, 512 U.S. at 51 (quoting First Nat. Bank of Bos-
ton v. Bellotti, 435 U.S. 765, 785-86 (1978)); see also Moser
v. F.C.C., 46 F.3d 970, 974 (9th Cir. 1995).

  The statute’s under-inclusiveness is particularly trouble-
some in this case because section 148.6 is necessarily limited
15118                  CHAKER v. CROGAN
to criticism of government officials — peace officers. “Suspi-
cion that viewpoint discrimination is afoot is at its zenith
when the speech restricted is speech critical of the govern-
ment,” Ridley v. Mass. Bay Transp. Auth., 390 F.3d 65, 86
(1st Cir. 2004), because “[c]riticism of government is at the
very center of the constitutionally protected area of free dis-
cussion,” Rosenblatt v. Baer, 383 U.S. 75, 85 (1966). See also
City of Houston v. Hill, 482 U.S. 451, 461 (1987) (“[T]he
First Amendment protects a significant amount of verbal criti-
cism and challenge directed at police officers.”); New York
Times, 376 U.S. at 270 (recognizing the “profound national
commitment to the principle that debate on public issues
should be uninhibited, robust, and wide-open, and that it may
well include vehement, caustic, and sometimes unpleasantly
sharp attacks on government and public officials”). The
imbalance generated by section 148.6—i.e., only individuals
critical of peace officers are subject to liability and not those
who are supportive—therefore turns the First Amendment on
its head.

   An illustration drawn from this case may be helpful. At
Chaker’s criminal trial, the witness who observed Chaker’s
arrest testified that she saw no signs of excessive force during
Chaker’s arrest. However, had the witness made this state-
ment to the investigator charged with investigating Chaker’s
complaint, knowing the statement to be false, the witness
would not have faced criminal sanction under section 148.6.
Similarly, had Officer Bradberry made a knowingly false
statement to the investigator charged with investigating
Chaker’s complaint, Officer Bradberry would not have faced
criminal sanction under section 148.6. It is only Chaker, who
filed a complaint of peace officer misconduct complaining
that Officer Bradberry mistreated him in the course of an
arrest, who faced criminal liability under section 148.6 for his
knowing falsehood.

   [12] For these reasons, we find the Supreme Court’s analy-
sis in R.A.V. controlling. Like the ordinance at issue in R.A.V.,
                             CHAKER v. CROGAN                         15119
section 148.6 regulates an unprotected category of speech, but
singles out certain speech within that category for special
opprobrium based on the speaker’s viewpoint. Only know-
ingly false speech critical of peace officer conduct is subject
to prosecution under section 148.6. Knowingly false speech
supportive of peace officer conduct is not similarly subject to
prosecution. California “has no such authority to license one
side of a debate to fight freestyle, while requiring the other to
follow Marquis of Queensberry rules.” See R.A.V., 505 U.S.
at 392. Because section 148.6 targets only knowingly false
speech critical of peace officer conduct during the course of
a complaint investigation, we conclude that the statute imper-
missibly regulates speech on the basis of a speaker’s viewpoint.10
See id. at 384; see also Hamilton v. City of San Bernardino,
325 F. Supp. 2d 1087, 1094 (C.D. Cal. 2004).

   At oral argument, the state and amicus curiae in support of
the state offered three statutes which they believe regulate
knowingly false speech of peace officers during the course of
a misconduct investigation: California Penal Code sections
118.1, 132, and 134. They argued that these statutes put peace
officers on equal footing with complainants in the course of
a complaint investigation. Section 118.1, however, only pro-
hibits an officer from filing a crime report if he or she know-
ingly and intentionally makes any statement regarding any
material matter in the report which the officer knows to be
false.11 See Cal. Penal Code § 118.1; see also Walker v. Kiou-
  10
      Because we conclude that section 148.6 discriminates on the basis of
viewpoint, we need not reach the remaining arguments offered by Chaker
and amicus curiae regarding content discrimination.
   11
      California Penal Code 118.1 provides:
       Every peace officer who files any report with the agency which
       employs him or her regarding the commission of any crime or
       any investigation of any crime, if he or she knowingly and inten-
       tionally makes any statement regarding any material matter in the
       report which the officer knows to be false, whether or not the
       statement is certified or otherwise expressly reported as true, is
15120                      CHAKER v. CROGAN
sis, 93 Cal. App. 4th 1429, 1449 n.2 (2001). We are aware of
no authority, nor do the parties direct us to any, holding that
a knowingly false statement made by an officer in the course
of a misconduct investigation falls within the prohibition of
filing a false crime report under section 118.1. Similarly, sec-
tions 132 and 134 only prohibit the preparation and offering
of forged or fraudulently altered documents. See Cal. Penal
Code §§ 132,12 134;13 see also People v. Pereira, 207 Cal.
App. 3d 1057, 1068 (1989) (“[Section 134] applies to the
preparation of a false or antedated document with the intent
to produce it or allow it to be produced for any fraudulent pur-
pose. [Section 132] applies to the actual offer in evidence of
a false or fraudulently altered or antedated document.”
(emphasis of “document” added)).

   We note that any impermissible viewpoint-based bias pres-
ent in the complaint investigation process is easily cured: Cal-
ifornia can make all parties to an investigation of peace
officer misconduct subject to sanction for knowingly making
false statements. Otherwise, the selective sanction imposed by
section 148.6 is impermissibly viewpoint-based.

     guilty of filing a false report punishable by imprisonment in the
     county jail for up to one year, or in the state prison for one, two,
     or three years. This section shall not apply to the contents of any
     statement which the peace officer attributes in the report to any
     other person.
  12
     Penal Code § 132 provides:
     Every person who upon any trial, proceeding, inquiry, or investi-
     gation whatever, authorized or permitted by law, offers in evi-
     dence, as genuine or true, any book, paper, document, record, or
     other instrument in writing, knowing the same to have been
     forged or fraudulently altered or ante-dated, is guilty of felony.
  13
     California Penal Code § 134 provides:
    Every person guilty of preparing any false or ante-dated book,
    paper, record, instrument in writing, or other matter or thing, with
    intent to produce it, or allow it to be produced for any fraudulent
    or deceitful purpose, as genuine or true, upon any trial, proceed-
    ing, or inquiry whatever, authorized by law, is guilty of felony.
                      CHAKER v. CROGAN                  15121
                       CONCLUSION

   [13] Because Chaker’s conviction was obtained under a
statute that runs afoul of the First Amendment, we reverse the
judgment of the district court, grant Chaker’s petition for
habeas corpus, and remand for issuance of the writ.

  REVERSED AND REMANDED.